By the Court, Sutherland, J.
The statute authorizes the court to grant a struck jury only in cases of intricacy and importance. The testing the genuineness of a signature to a note is not a question of intricacy demanding more than ordinary intelligence, although it may be difficult to come to a satisfactory conclusion. Nor is this a case of importance within the meaning of the statute. It may highly interest the parties and their friends, but the public have no particular interest in the matter. Where public officers have been libelled for acts done in their official capacity, suits brought by them in vindication of their characters have been deemed important, and struck juries allowed ; (1 Johns. R. 61 ; 4 Johns. R. 482 ; 1 Caines, 498 ; 2 Johns. R. 373 ; 4 Johns. R. 491 ;) but where causes are important only to the parties, such consideration is not sufficient to induce the court to grant a struck jury. The probable amount of recovery does not entitle these causes to be considered important, and *297the interest excited in the county of Columbia cannot, from the nature of the controversy, be such as to endanger a fair and trial.
Motion denied.